internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------------- -------------- ---------------------------------- attn ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc ita b02 plr-131980-12 date date ty ------- legend taxpayer a b date date date c d dear ------ ------------------------------------------------------------------------ ------------- ----------------------------------------------- ------------------------ ------- --------------------------- --------------------------- ----------------- ---------------------------- this is in response to the letter dated date submitted on your behalf by your authorized representative in the letter you request relief for the failure to timely file form_3115 with the tax_return for date the request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts taxpayer is primarily a a taxpayer files a consolidated tax_return on a calendar_year basis it is presently on an overall accrual_method of accounting due to an unusual series of events taxpayer failed to attach a copy of a form_3115 which it had filed to change its method_of_accounting for b to its tax_return for date which was filed on date law and analysis revproc_2008_52 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with plr-131980-12 all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner to change to taxpayer’s method_of_accounting under sec_446 of the internal_revenue_code and the regulations thereunder section a of revproc_2008_52 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2008_52 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including any extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change sec_301_9100-1 provides that the commissioner of internal revenue in exercising his discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election the term regulatory election is defined in sec_301_9100-1 as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 and v except as provided in paragraphs b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the internal_revenue_service or if the taxpayer reasonably relied on a qualified_tax professional who failed to make or failed to advise the taxpayer to make the election paragraphs b i through iii of sec_301_9100-3 provide that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only plr-131980-12 when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 imposes special rules for accounting_method regulatory elections this section provides in relevant part that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable the election should have been made conclusion the taxpayer’s election is a regulatory election as defined under sec_301 b because the due_date of the election is prescribed in a revenue_procedure in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied the information and representations made by taxpayer establish that it acted reasonably and in good_faith with this request the affidavits presented show that it requested relief before the failure to make the election was discovered by the service and it reasonably relied on a tax professional for the filing of its federal_income_tax return however the tax professional failed to make or advise taxpayer to make the election the affidavits presented show that taxpayer upon discovery of the error promptly requested relief taxpayer is not seeking to alter a return position for which an accuracy-related_penalty had been or could be imposed under sec_6662 at the time relief was requested taxpayer reasonably relied on a tax professional for the filing of the return and the tax professional failed to make or advise taxpayer to make the election taxpayer is not using hindsight in requesting relief finally granting an extension will not prejudice the interests of the government the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made are not closed by the period of limitation on assessment accordingly taxpayer is granted an extension of time of days from the date of this letter to file the original of form_3115 changing taxpayer’s method_of_accounting for b under revproc_2008_52 with an amended consolidated federal_income_tax return for the taxable_year ending date a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing returns electronically may plr-131980-12 satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling except as expressly set forth above we express no opinion concerning the tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied concerning whether taxpayer is eligible to file the form_3115 at issue under revproc_2008_52 taxpayer otherwise meets the requirements of revproc_2008_52 or taxpayer's proposed method_of_accounting described in form_3115 is a permissible method_of_accounting further this letter_ruling does not grant an extension of time for filing the consolidated federal_income_tax return for the taxable_year ending date the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending copies of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate operating division director sincerely _______________________________ thomas d moffitt branch chief branch office of the associate chief_counsel income_tax accounting cc
